Citation Nr: 0008703	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which held that new and material 
evidence had not been submitted to reopen a claim by the 
veteran seeking entitlement to service connection for 
bronchial asthma and for sinusitis.

The Board notes that the RO's August 1995 rating decision 
also denied reopening of claims for service connection for a 
skin condition and a nervous disorder.  While the veteran 
initially appealed the decision with respect to these claims, 
he withdrew those claims from appellate status in September 
1997.  As such, they are not before the Board.  See 38 C.F.R. 
§ 20.204(b)  (1999).


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for bronchial asthma and sinusitis in a December 1992 RO 
rating decision.  The RO concluded that both conditions 
existed prior to service and were not aggravated by service.

2.  The veteran was notified of the December 1992 decision in 
a December 1992 letter.  He did not initiate an appeal of the 
decision within 1 year of notification.

3.  No additional evidence has been received since the 
December 1992 rating decision indicating that bronchial 
asthma or sinusitis was aggravated by service.


CONCLUSIONS OF LAW

1.  The December 1992 RO denial of service connection for 
bronchial asthma and sinusitis is a final decision.  
38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. § 20.302(a)  
(1999).

2.  Evidence received since the December 1992 rating decision 
is not new and material and, thus, the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a)  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The record shows that a rating decision denying claims for 
service connection for bronchial asthma and sinusitis were 
rendered by the RO in December 1992.  In that decision, the 
RO concluded that both conditions existed prior to service 
and were not aggravated by service.  The veteran was notified 
of this decision in December 1992.  He did not initiate an 
appeal of that decision within 1 year of being notified.  
Thus, the December 1992 RO decision is final.  38 C.F.R. 
§ 20.302(a)  (1999).
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1999).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires that the evidence show the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110  
(West 1991); 38 C.F.R. § 3.303(d)  (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  For some factual issues, such 
as the occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Grottveit v. Brown,  5 Vet. App. 91, 92-93 (1993).

Service connection based on "aggravation" is authorized 
when a disease or injury that existed prior to service 
increased in severity during service "unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153  
(1994); 38 C.F.R. § 3.306(a)  (1999).  "Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service 
... Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service."  38 C.F.R. § 3.306(b)  (1999).

Once a claim for service connection has been finally denied, 
it may be reopened upon submission of new and material 
evidence.  38 U.S.C.A § 5108  (West 1991) ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.").  
"New and material evidence" is defined as that "not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  Id.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

a.  Evidence received prior to December 1992

Service medical records associated with the veteran's initial 
period of active service are largely unavailable.  An October 
1955 separation medical report is available.  It does not 
note the presence of bronchial asthma or sinusitis.

VA hospitalization records reflect that the veteran was 
admitted for treatment of tonsillitis in February 1957; he 
also had trichuriasis of the colon, which was not treated.  
Records show another admission for pharyngitis and gastritis 
in July 1957; chest X-rays at that time were negative.

National Guard treatment records are dated from October 1978 
to April 1991.  An October 1978 medical examination report 
notes no asthma or sinusitis.  In an associated report of 
medical history, the veteran admitted to nose trouble, hay 
fever, and, "sometimes," asthma.

A July 1982 service outpatient note reflects that the veteran 
had a problem with chronic sinusitis and bronchial asthma.  
An October 1982 medical examination report notes no asthma or 
sinusitis.  The associated report of medical history shows 
that the veteran had hay fever.  In February 1983, he was 
seen for a viral syndrome.

In May 1986, the veteran was seen for chest pain, cough, and 
wheezes.  Assessment was bronchial asthma, mild.  A May 1986 
medical examination report indicates no asthma or sinusitis 
at the time of that examination.  The report of medical 
history indicates that the veteran had a history of sinusitis 
with no complications and that he was treated for bronchial 
spasm in May 1986; he responded to treatment and it was not 
recurrent.

A January 1990 medical examination report and report of 
medical history note no asthma or sinusitis.  A January 1991 
service outpatient report shows that the veteran was seen 
with complaints of wheezing when breathing.  Impression was 
bronchitis.  A March 1991 separation medical examination 
report reflects no physical defects; the report of medical 
history notes a history of sinusitis and a history of an 
upper respiratory infection and treatment for shortness of 
breath in January 1991.  An April 1991 service outpatient 
note shows symptoms of mild sinusitis.

A September 1992 VA trachea and bronchi examination report 
indicates, as medical history provided by the veteran, that 
he had his first episode of bronchial asthma in service in 
1991 and had recurrent episodes once or twice per month 
lasting up to several days since that time.  According to the 
veteran, attacks consisted of chest tightness, dry cough, 
wheezing, dyspnea, and productive cough.  Objective findings 
revealed that his chest had increased resonance with 
prolonged expiratory phase and late expiratory wheezes.  
There were diffuse rhonchi.  There was no clubbing, cyanosis, 
chronic cough, or dyspnea on exertion.  Diagnosis was 
bronchial asthma, with mild obstruction.  Chest X-rays were 
negative.  Pulmonary function studies revealed mild 
obstructive pattern.

b.  Evidence submitted since December 1992

In March 1995, the RO received private medical records dated 
from February 1992 to February 1995.  They show that the 
veteran was seen for bronchial asthma on several occasions.  
Sinusitis was also noted.

In September 1997, the RO received VA and private medical 
records dated from January 1984 to September 1995.  The 
January 1984 records show that the veteran was seen for 
wheezes due to asthma.  Pulmonary function studies revealed 
moderate obstructive lung disease with possible restrictive 
lung disease.  A January 1993 chest X-ray report was 
negative.  X-rays of the paranasal sinuses revealed 
pansinusitis.  A September 1994 VA pulmonary consultation 
report shows that the veteran complained of nightly asthmatic 
attacks; he used an inhaler.  Medical history indicated that 
he had obstructive airway disease since 1991.  Assessment was 
that the veteran had bronchial asthma with onset in 1991.  A 
February 1995 VA pulmonary function study revealed mild 
airflow limitation with response to bronchodilators, severe 
air trapping, and marked increase in airways resistance.  It 
was noted that there was a worsening of the obstructive 
pattern compared to the September 1992 study.  A September 
1995 private laboratory report shows, as medical history 
provided by the veteran, that he had a history of asthma 
aggravated by the Persian Gulf.

The veteran testified at a personal hearing at the RO in 
March 1998.  During the hearing, he testified that he had 
some problems with asthma and sinusitis prior to service, but 
that it worsened after service.  He indicated that he was in 
the Army National Guard prior to his active duty, but never 
had any respiratory problems.  He stated that he was affected 
by burning wells during his active duty in the Persian Gulf 
during the Persian Gulf War.  He admitted to first being 
treated for asthma by a private physician in 1984, but that 
it was almost asymptomatic, and that it worsened in service 
in 1991.  He also indicated that his respiratory problem 
first began in service in the Persian Gulf.  He reported 
asthma attacks every other week in the National Guard after 
the Persian Gulf War and every week currently.  The veteran's 
representative asserted that the veteran's asthma and 
sinusitis existed prior to service, but were aggravated by 
service.

During the veteran's March 1998 personal hearing, he 
submitted additional medical evidence.  This consists of 
duplicate private medical records from March 1993 to February 
1995 and new private medical records dated from May 1995 to 
March 1998.  The new records show additional treatment for 
bronchial asthma and sinusitis.  A February 1998 chest X-ray 
report reveals no acute cardiopulmonary disease.

IV.  Analysis

As stated above, the veteran's claims seeking entitlement to 
service connection for asthma and sinusitis were finally 
denied by the RO in December 1992.  Therefore, the claims may 
be reopened only if the Board finds that new and material 
evidence has been submitted.  38 U.S.C.A. § 5108  (West 
1991); 38 C.F.R. § 3.156(a)  (1999); Barnett v. Brown, 83 
F.3d 1380  (Fed. Cir. 1996) (the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented and, before the claim is 
reopened, the Board must find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Here, the Board finds that most 
of the recently-submitted evidence is "new," in that it was 
not before the RO in December 1992.  However, the Board finds 
that none of the evidence is "material."  As stated above, 
additional evidence is "material" when it is relevant to, 
probative of, and bears directly and substantially on the 
issue at hand so that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156  
(1999); Evans, 9 Vet. App. 273  (1996); Hodge v. West, 155 
F.3d 1356  (Fed. Cir. 1998).  Here, the issue at hand is 
whether the veteran's pre-existing asthma or sinusitis was 
aggravated by service.  In order to be "material," the 
additional evidence would have to either show that the 
veteran's asthma or sinusitis increased in severity during 
service or were otherwise aggravated by service.  None of the 
additional evidence does so.

The newly-submitted evidence does not show that the veteran's 
asthma or sinusitis increased in severity during active 
service.  It shows that he had bronchial asthma and 
pansinusitis prior to service in 1984, and that he was 
repeatedly seen for asthma and sinusitis subsequent to 
service from February 1992 to March 1998.  The new evidence 
does not show any treatment for either asthma or sinusitis 
during the veteran's period of active duty from November 1990 
to April 1991.  In fact, in considering all of the medical 
evidence of record, the Board finds that the veteran was 
treated for "mild" sinusitis on one occasion and underwent 
no treatment for asthma during this time period.  He states 
that he was treated for asthma in January 1991.  However, 
service medical records from January 1991 show a diagnosis of 
bronchitis.  In any event, the records clearly do not 
indicate an aggravation, or worsening, of asthma or sinusitis 
during this period of active service.  They do show treatment 
for asthma and sinusitis prior to active service in 1978, 
1982, and 1986, and on numerous occasions subsequent to 
service from 1992 to 1998.  The one episode of bronchitis and 
mild sinusitis noted in service, given the several notations 
of asthma and sinusitis prior to service, is not evidence of 
an increase in disability.  The law states that aggravation 
may not be conceded where a disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b)  (1999).

The newly-submitted evidence does show frequent post-service 
treatment for the veteran's asthma and sinusitis.  As stated 
above, records show multiple dates of treatment from 1992 to 
1998.  This evidence supports the conclusion that the 
veteran's conditions have worsened since service.  However, 
it does not support the conclusion that the conditions were 
worsened by service.  See 38 C.F.R. § 3.306  (1999).  There 
is no competent evidence causally relating the current 
severity of his conditions to his prior active service.  The 
Board acknowledges that the veteran believes that his service 
in the Persian Gulf aggravated his asthma and sinusitis.  
However, his opinion is not competent evidence for Board 
consideration.  A medical opinion must be made by a medical 
professional to be considered competent.  Moray v. Brown, 5 
Vet. App. 211, 214  (1993)  (A veteran cannot meet the "new 
and material evidence" burden solely on lay statements 
pertaining to medical matters.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer medical opinions).  The Board also 
recognizes that a 1995 private laboratory note indicates that 
the veteran had asthma "aggravated by the Persian Gulf."  
However, that statement is just medical history provided by 
the veteran and, thus, is not competent evidence of 
aggravation.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995)  
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence).

Overall, none of the additional medical evidence in the 
claims file supports the conclusion that the veteran's asthma 
or sinusitis was aggravated by service.  There is no evidence 
that they underwent any increase in severity during service.  
38 C.F.R. § 3.306  (1999).  Therefore, the evidence is not 
"material" to the issue at hand, and the Board must deny 
the veteran's request to reopen his previously denied claim 
for entitlement to service connection for these conditions.

It is noteworthy that the veteran has occasionally informed 
his medical care providers that he first incurred asthma in 
1991.  This is not correct.  The medical evidence of record 
clearly shows treatment for and diagnoses of bronchial asthma 
and sinusitis prior to his service in 1991.  Various medical 
records show treatment for these conditions in 1978, 1982, 
1984, and 1986.  The veteran and his representative conceded, 
during his March 1998 personal hearing, that his asthma and 
sinusitis pre-dated his active service in 1990 and 1991.  
Therefore, there is no basis for reopening his claims for 
service connection on a direct basis.  Direct service 
connection requires evidence of initial inservice incurrence 
of a disease or injury during active duty, or of an injury 
during inactive duty training.  38 C.F.R. §§ 3.6(a), 3.303  
(1999).  None of the newly-submitted, competent evidence 
shows initial inservice incurrence of asthma or sinusitis.  A 
September 1994 VA pulmonary consultation report indicates 
that the veteran's asthma had an onset in 1991, but that 
conclusion was based on incorrect medical history, i.e. that 
the veteran first had obstructive airway disease in 1991.  A 
diagnosis based on inaccurate factual history is of little, 
or no, probative value.  See Guimond v. Brown, 6 Vet. App. 69 
(1993); Swan v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an 
inaccurate factual premise has no probative value).

In light of the above, the Board must deny the veteran's 
claim.  No evidence shows that the veteran's pre-existing 
asthma or sinusitis increased in severity during service.

The Board notes that the case law pertaining to new and 
material evidence has changed since the commencement of this 
appeal.  In Hodge v. West, the Court of Appeals for the 
Federal Circuit held that a claim regarding new and material 
evidence must be adjudicated based on 38 C.F.R. § 3.156(a)  
(1999), and not based on a judicially imposed requirement of 
"a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Hodge, 155 F.3d at 1360.  However, in 
this case, the RO's August 1995 rating decision shows that it 
denied reopening the veteran's claims because it found the 
newly-submitted evidence "cumulative."  Thus, it found no 
"new" evidence.  It did not deny his claim based on the 
"materiality" standard that was amended in Hodge.  
Therefore, the Board finds that the holding of Hodge was not 
violated and that a remand of this case is unwarranted.

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case and Supplemental 
Statement of the Case, in which the veteran was informed that 
the reason for the denial of his claim was that no new and 
material evidence had been submitted.  Moreover, unlike the 
situation in Graves, the veteran has not put the VA on notice 
of the existence of any specific, particular piece of 
evidence that might be relevant and probative to this claim.


ORDER

New and material evidence not having been submitted, the 
claims for entitlement to service connection for bronchial 
asthma and sinusitis are not reopened.  The appeal on these 
issues is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 
- 10 -


- 1 -


